June 11, 2020
Via ECF

The Honorable Peggy Kuo
United States District Magistrate Judge
United States District Court
Eastern District of New York
Courtroom 11C South
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Craig Cunningham v. Big Think Capital Inc., No. 2:19-cv-638 (ILG) (PK)

Dear Judge Kuo:

We represent defendant Big Think Capital Inc. (“Big Think”) in the above-referenced case and
write pursuant to Rule 6(A)(2)(a) of Your Honor’s Individual Rules & Practices to certify that
we have compiled with Your Honor’s rule. Big Think has electronically filed a Consent Motion
to Stay the Action pending a resolution in U.S. Supreme Court case Barr v. American
Association of Political Consultants, 19-631 (U.S. Jan. 10, 2020) [ECF No. 26]. Big Think’s
counsel has consulted with Plaintiff’s counsel and Plaintiff’s counsel has indicated that he does
not object to a stay of this proceeding.

Thank you for your consideration of this matter.

Respectfully submitted,

/s/Mendy Piekarski

Mendy Piekarski

cc: All Counsel of Record




Mendy.Piekarski@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3971




4831-5253-7765.1
